Exhibit 10.1

September 20, 2012

Diane Honda

Dear Diane:

In connection with your resignation from Extreme Networks, Inc. effective
October 5, 2012 (“Resignation Date”), we are confirming our agreement that you
will continue to provide consulting, as needed, to the Company at a rate of
$15,925.00 per month for two months after the Resignation Date.

We want to again thank you for your services as VP, General Counsel, and for the
contributions you made to Extreme Networks.

Sincerely,

 

EXTREME NETWORKS INC.

/s/ John Kurtzweil

John Kurtzweil

CFO

I agree to provide consulting to Extreme Networks, Inc. on the terms set forth
in above.

 

/s/ Diane Honda

     

September 20, 2012

Diane Honda       Date